On Rehearing.
In the opinion rendered on original hearing, we inadvertently said that it was agreed by the parties that the misrepresentations of the insured which induced the issuance of the policy were honest mistakes on his part and with no intention to defraud. The agreement of counsel with respect to that issue is copied in our original opinion and is as follows:
"C. H. Bencini, personally, did not know the answers in said statement were untrue at the time he signed the same, but was legally chargeable with such knowledge."
We construed the agreement as meaning that in making the statements in controversy C. H. Bencini had no intention to defraud the insurance company, and that if he had no such intention necessarily his motive in making them was honest, even though he was legally chargeable with knowledge of the fact that they were untrue. That, and no more, was what we meant by our reference to the agreement criticized in the motion and above mentioned.
With this correction of our former opinion the motion for rehearing is overruled.
Motion overruled.